Citation Nr: 1047807	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  10-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1954 to September 1958 and from September 1961 to July 
1969.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision of the 
Boise, Idaho VARO.  In September 2010, a videoconference hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the Veteran's claims file.  At the 
videoconference hearing, the Veteran sought, and was granted, a 
60 day abeyance period for the submission of additional evidence.  
He has submitted various evidence with a waiver of RO initial 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss 
is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


FINDING OF FACT

The Veteran's myopia, of itself, is a refractive error; his other 
eye disabilities (including retinal cyst of the right eye, 
cataract, ocular disease, choroidal crescents, metamorphopsia, 
and lamellar macular hole with epiretinal membrane of the right 
eye) were not noted in service, and are not shown to be related 
to service.


CONCLUSION OF LAW

The Veteran's myopia is not a compensable disability; and service 
connection for a bilateral eye disability is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Here, the obligation was met by a letter from the RO to the 
Veteran dated in June 2009.  The letter advised the Veteran of 
VA's and his obligations in the development of evidentiary 
evidence, and of what information and evidence was necessary to 
substantiate the claims, as well as how disability ratings and 
effective dates are assigned.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are private post-service treatment 
records.  An ophthalmologic examination is not necessary because 
myopia (of itself) is not a compensable disability, and there is 
no evidence suggesting other diagnosed eye disabilities might be 
related to service.  At the videoconference hearing before the 
undersigned, the Veteran sought, and was granted, a 60 day 
abeyance period for the submission of additional evidence.  As 
was noted above, he has submitted additional records with a 
waiver of RO consideration; therefore, remand to the RO for their 
initial consideration of this evidence is not necessary.  He has 
not identified any pertinent evidence that remains outstanding. 
VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Lay evidence may be competent evidence to establish 
incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009).  Lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent 
medical evidence is necessary where the determinative question is 
one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the evidence as 
deemed appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim. 

The Veteran contends that he has defective vision due to his 
exposure to high G-force stresses in flight status.  

Refractive error, as such, is a congenital or developmental 
abnormality that is not a disease or injury within the meaning of 
applicable legislation [i.e., not a compensable disability].  38 
C.F.R. §§ 3.303(c), 4.9.  However, service connection may be 
granted for disability due to aggravation of a congenital 
abnormality from superimposed disease or injury in service.  See 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held 
that service connection may be granted for diseases of 
congenital, developmental or familial origin if the evidence as a 
whole shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning of 
applicable VA regulations.  The VA General Counsel also has held 
that a congenital defect can be subject to superimposed disease 
or injury, and if superimposed disease or injury occurs during 
military service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990).  See also 38 C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part 
III, Subpart iv, Chapter 4, Section B. 10d.)  

The Veteran developed myopia (a refractive error) during service.  
As noted above, of itself such defect (without superimposed 
pathology) is not a compensable disability.  There is no 
indication in the STRs of superimposed pathology.  Notably, it 
was recommended that the Veteran's myopia be waived as a 
disqualifying defect for Naval Flight Observor purposes (as he 
wore corrective lens that compensated for the defect during such 
flights).  Therefore, service connection for myopia, of itself, 
is not warranted.

A chronic disability of either eye other than refractive error 
(with associated depth perception defect) was not noted in 
service.  Post-service treatment records show that various eye 
pathology/disability has been diagnosed, including cataracts, 
choroidal crescents, metamorphopsia, a retinal cyst of the right 
eye, and a lamellar macular hole with epiretinal membrane of the 
right eye.   The retinal cyst and lamellar macular hole with 
epiretinal membrane were both treated surgically.  However, the 
record does not show that any of these disabilities was diagnosed 
prior to 1999 (some 30 years after the Veteran's separation from 
active duty).  Furthermore, no medical provider has linked any of 
these eye disabilities to the Veteran's service/any event 
therein.  Significantly, the Veteran has not alleged that any of 
these eye disabilities other than refractive error was manifested 
in service and persisted).  There is no competent medical or lay 
evidence that indicates that an eye disability other than 
refractive error may be related to service; consequently, an 
examination to secure a medical nexus opinion in the matter was 
not necessary.  

In the absence of any suggestion of onset in service and 
continuity thereafter of symptoms of eye pathology other than 
refractive error, the Veteran's own statements that he has 
defective vision due to his active duty service are not competent 
evidence, as nexus between a current eye disability and remote 
service is a complex medical question in such circumstances.   
See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

The Veteran's myopia is not a compensable disability and, as his 
other current eye disabilities are not shown to be related to 
service, the preponderance of the evidence is against this claim 
of service connection.  Accordingly, it must be denied.


ORDER

Service connection for a bilateral eye disability is denied.
REMAND

On VA audiological evaluation in September 2009, the examiner 
opined that the Veteran's current hearing loss is less likely 
than not related to active duty noise exposure.  The examiner 
based this opinion in part on a factual premise that the 
Veteran's hearing was within normal limits throughout his active 
duty service, including on separation.  However, a November 1965 
STR notes a finding of hearing loss in the right ear with a 
puretone thresholds of 25 decibels at 3000 and 4000 Hertz (not 
considered disabling).  The VA examiner found the 25 decibel 
puretone threshold to be within normal limits; however, the Board 
notes that service department audiometry on October 31, 1967 or 
earlier is (unless otherwise specified, and here it is not) to be 
assumed to have been recorded in ASA units.  When those units are 
converted to ISO units, by adding 5 decibels at 4000 hertz and 10 
decibels at 3000 hertz, the result is that the Veteran had 
elevated puretone thresholds at that time.  Consequently, the 
September 2009 examiner's opinion is premised in part on an 
inaccurate factual basis, and is inadequate.  Accordingly, 
another medical nexus opinion this matter is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should secure for association with 
the claims file copies of updated complete 
clinical records (i.e., those not already 
associated with the claims file) of all VA 
treatment the Veteran has received for 
hearing loss, if any.  

2.  The RO should forward the Veteran's 
claims file for review to an otologist or 
audiologist who has not already opined in 
this matter.  Upon review of the record 
(including this remand), and with notation 
that the Veteran had elevated puretone tone 
thresholds in the right ear in 1965, the 
examiner should provide an opinion that 
responds to the following:  

Is it at least as likely as not (a 50 
percent of better probability) that the 
Veteran's current bilateral hearing loss 
disability is related to his recognized 
exposure to aircraft noise trauma in 
service.  The provider must explain the 
rationale for the opinion in detail.   

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


